Fourth Court of Appeals
                                         San Antonio, Texas
                                              December 21, 2020

                                             No. 04-19-00879-CV

                                        CITY OF LEON VALLEY,
                                               Appellant

                                                         v.

                                             Benny MARTINEZ,
                                                  Appellee

                      From the 225th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019-CI-08343
                                Honorable Peter Sakai, Judge Presiding


                                                ORDER

Sitting en banc:          Sandee Bryan Marion, Chief Justice
                          Rebeca C. Martinez, Justice
                          Patricia O. Alvarez, Justice
                          Luz Elena Chapa, Justice
                          Irene Rios, Justice
                          Beth Watkins, Justice
                          Liza A. Rodriguez, Justice

       The en banc court has considered Appellee’s further motion for en banc reconsideration;1
the motion is DENIED. See TEX. R. APP. P. 49.5, 49.7.




                                                              _________________________________
                                                              Patricia O. Alvarez, Justice


1
  The panel’s November 18, 2020 opinion and judgment withdrew its August 19, 2020 opinion and judgment. The
withdrawn opinion has no precedential value. See Park v. Essa Tex. Corp., 311 S.W.2d 228, 231 (Tex. 1958) (“The
[court of appeals’] withdrawn opinion is without force as a precedent.”); Walden v. Affiliated Computer Servs., Inc.,
97 S.W.3d 303, 330 (Tex. App.—Houston [14th Dist.] 2003, pet. denied) (“[T]his court has since withdrawn its
opinion in Smith, and thus that opinion has no precedential value.”).
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of December, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court